[Cite as In re M.C., 2020-Ohio-6688.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                   SANDUSKY COUNTY


In re M.C.                                        Court of Appeals No. S-20-024

                                                  Trial Court No. 21930010



                                                  DECISION AND JUDGMENT

                                                  Decided: December 15, 2020

                                          *****

        Autumn D. Adams, for appellant.

        Dean E. Ross, for appellee.

                                          *****

        OSOWIK, J.

        {¶ 1} This is an appeal from a June 5, 2020 judgment of the Sandusky County

Court of Common Pleas, Juvenile Division, which terminated the parental rights of

appellant, mother, and granted custody of the minor child, M.C., to appellee, the

Sandusky County Department of Jobs and Family Services (“SCDJFS”). For the reasons

set forth below, this court affirms the judgment of the trial court.
       {¶ 2} Appellant sets forth the following three assignments of error:

              I. The trial court abused its discretion by not extending the period of

       temporary custody to [SCDJFS] when mother arguably completed case

       plan services and continued to make progress in her parenting skills [].

              II. [] SCDJFS failed to act in good faith with its reasonable attempts

       to unify.

              III. SCDJFS failed to prove by clear and convincing evidence that

       reunification could not occur immediately or within six (6) months.

       {¶ 3} The following undisputed facts are relevant to this appeal. On January 10,

2019, M.C. was born. M.C.’s mother is the sole party appealing this case. M.C.’s father

voluntarily consented to the award of permanent custody to appellee. M.C.’s father is

also the father of two of appellant’s four other minor children born prior to M.C., all of

whom were previously removed from the custody of appellant.

       {¶ 4} Of appellant’s four prior children, the permanent custody of two of the

children was granted to SCDJFS and they were subsequently adopted, the permanent

custody of one of the children was granted to Fairfield County Children Services and the

child was subsequently adopted, and the remaining child was placed into the legal

custody of a relative.

       {¶ 5} On January 11, 2019, the day after M.C.’s birth, emergency temporary

custody was awarded to SCDJFS.




2.
       {¶ 6} On January 15, 2019, SCDJFS filed a complaint in dependency regarding

M.C. On June 14, 2019, appellant consented to a finding of dependency and to

temporary custody of M.C. being granted to SCDJFS.

       {¶ 7} On November 18, 2019, SCDJFS filed a motion requesting an award of

permanent custody of M.C. On February 20, 2020, the temporary custody of M.C. with

SCDJFS was extended for an additional six-month period of time.

       {¶ 8} On May 26, 2020, approximately one and one-half years after M.C.’s case

began, the underlying permanent custody trial was conducted.

       {¶ 9} On June 3, 2020, the trial court determined, pursuant to R.C.

2151.414(B)(1)(a), that clear and convincing evidence was presented that it was in the

best interest of M.C. for permanent custody to be granted to SCDJFS, as the child could

not be placed with appellant within a reasonable time and should not be placed with

either parent. This appeal ensued.

       {¶ 10} In the first assignment of error, appellant alleges that the trial court abused

its discretion in failing to grant another extension of time to appellant for the continuation

of services prior to the grant of permanent custody to appellee. We do not concur.

       {¶ 11} It is well-established that demonstrating an abuse of discretion requires

showing more than a mistake of law or an error in judgment. It must be shown that the

disputed trial court action was arbitrary, unreasonable, or unconscionable. Blakemore v.

Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).




3.
       {¶ 12} In support of the first assignment, appellant conjectures that, had another

extension of time been granted, appellant could have ultimately demonstrated sufficient

progress to arguably warrant the statutory reunification of M.C. with appellant. The

record of evidence does not bear out this assertion.

       {¶ 13} The record reflects considerable evidence demonstrating appellant’s

ongoing issues adverse to the best interest of M.C. so as to preclude eligibility for

reunification. These issues were repeatedly demonstrated during the course of the trial.

       {¶ 14} For example, considerations as basic as appellant’s ability to safely feed the

infant were shown to be counter to reunification. The SCDJFS assigned caseworker

testified that several times during supervised visitation, M.C. began to choke during

feeding by appellant, necessitating emergency intervention by service providers.

       {¶ 15} Consistently, caseworkers repeatedly observed appellant’s inability to

focus on the needs of the infant for any length of time, a prerequisite to arguably

possessing the ability to safely, consistently attend to the needs of the child.

       {¶ 16} A representative of the Help Me Grow program, another service provided

to appellant, testified that despite appellant’s long-term involvement with the program,

appellant still lacked proper parenting skills. Of particular concern was appellant’s

persistent pattern of exercising poor judgment, resulting in decisions perilous to the best

interests of M.C.




4.
       {¶ 17} Detailed testimony was provided from multiple witnesses reflecting that

over a period of time, appellant sent approximately $30,000 to a man whom appellant has

never met.

       {¶ 18} Of particular concern, the testimony further reflected that appellant

continued to send money to this man, and continued to take affirmative steps to meet the

man, even after learning that the man was a con artist utilizing a false identity.

       {¶ 19} Significantly, the record reflects that even after the above-described man

threatened to kill appellant’s unborn child, with whom she became pregnant during the

pendency of this action, appellant continued to communicate with the man, continued to

send him money, and continued to actively seek cohabitation with him.

       {¶ 20} As further relates to the above-referenced pregnancy, the assigned CASA

testified that appellant’s express focus was concern that she would lose eligibility for the

various government benefits programs associated with having a minor child if permanent

custody of M.C. were awarded to appellee, and motivated by those concerns, appellant

became pregnant again during the course of this case to ensure continuation of her

financial benefits.

       {¶ 21} After appellant’s disclosure that she had become pregnant again in order to

preserve benefits eligibility, inquiry was made regarding identifying the father of the new

pregnancy. In response, appellant conveyed that she was uncertain and furnished the

names of the three men most likely to be the father.




5.
       {¶ 22} Caseworker testimony disturbingly reflected that although appellant had

accused M.C.’s father of rape and had obtained a civil protection order against him, she

later voluntarily resumed communications and contacts with him.

       {¶ 23} The record reflects that although appellant mistakenly maintains that she

had successfully completed domestic violence services, in actuality, the instructor retired

and was not replaced, necessitating the removal of domestic violence services from

appellant’s case plan.

       {¶ 24} In conjunction with the above-discussed issues and considerations,

testimony further reflected that appellant struggles with serious, ongoing mental health

issues, including bipolar disorder, borderline personality disorder, adjustment disorder,

and P.T.S.D.

       {¶ 25} The record shows that appellant’s participation in services, so as to

technically complete certain services, was not accompanied by an improvement in the

requisite parenting skills and abilities so as to make a viable case for reunification.

       {¶ 26} For example, despite completing an array of case plan services during the

course of this case, as well as in the cases arising from the removal of her four prior

children, appellant nevertheless continued to make disqualifying choices, such as being

unyielding in sending money to and seeking to move in with a man she knew to be a con

artist and who had threatened her unborn child. Similarly, appellant continued to remain

in contact with another man whom appellant had previously accused of rape. Further,




6.
appellant continued to be so unable to focus on routine parenting tasks as to be unable to

safely feed M.C. during supervised visitation.

       {¶ 27} We find that the record is replete with evidence reflecting that the trial

court was not arbitrary, unreasonable, or unconscionable in declining to grant appellant

an additional extension of time in which to continue services prior to granting permanent

custody of M.C. to appellee.

       {¶ 28} We find appellant’s first assignment of error not well-taken.

       {¶ 29} In appellant’s second assignment of error, appellant similarly alleges that

SCDJFS did not act in good faith in its reasonable efforts with appellant. We do not

concur.

       {¶ 30} In support of the second assignment of error, appellant sets forth

unsupported, blanket conclusions, such as the alleged, “[I]rrational and contradictory

criticisms of [appellant by SCDJDS].”

       {¶ 31} We note that although appellant mistakenly maintains that SCDJFS

improperly failed to add her to case plan services until January 23, 2020, the record

conversely reflects that she was added to the case plan on June 14, 2019, and was

furnished with multiple services in an unsuccessful effort to foster progress towards

reunification.

       {¶ 32} On the same basis as was discussed above in detail in response to the first

assignment of error, we similarly find that appellant has not demonstrated that the trial




7.
court was arbitrary, unreasonable, or unconscionable in determining that SCDJFS made

the requisite reasonable efforts towards reunification pursuant to R.C. 2151.414(E)(1).

       {¶ 33} Contrary to appellant’s position, the record reflects that appellant has a

lengthy history over the course of many years of being involved with multiple agencies in

multiple counties in connection to appellant’s minor children, of being furnished with

comprehensive case plan services by those agencies for an opportunity for appellant to

exhibit the progress needed for possible reunification, and of failing to exhibit the

parenting ability progress necessary for arguable best interest of the child reunification

pursuant to R.C. 2151.414(D).

       {¶ 34} Wherefore, we find appellant’s second assignment of error not well-taken.

       {¶ 35} In the third assignment of error, appellant alleges that SCDJFS failed to

show by clear and convincing evidence that reunification could not timely occur. We do

not concur.

       {¶ 36} It is well-established that a trial court’s disputed termination of parental

rights and award of permanent custody to an agency cannot be reversed unless it is shown

that the judgment was not supported by clear and convincing evidence. In re N.B., 8th

Dist. Cuyahoga No. 101390, 2015-Ohio-314, 2015 WL 406036, ¶ 48.

       {¶ 37} Clear and convincing evidence is that evidence which will produce in the

mind of the trier of fact a firm belief or conviction in the allegations sought to be

established. While the evidence must be more than a preponderance, it does not require




8.
that the evidence rise to the certainty of beyond a reasonable doubt as is utilized in

criminal cases. In re T.B., 8th Dist. Cuyahoga No. 99931, 2014-Ohio-2051, ¶ 28.

       {¶ 38} In support of the third assignment, appellant again speculates that had

appellant been granted an additional extension of time in which to continue services,

fitness for reunification could have been shown.

       {¶ 39} Our examination of appellant’s assertions submitted in support of the third

assignment of error find such a position to be unpersuasive.

       {¶ 40} For example, while appellant concedes that she gave considerable cash

money to a man she knew to be a con artist, continued communicating with and

providing money to him despite learning of his falsity, and attempted to meet the man

and pursue cohabitation with him despite his threats to her unborn child, she nevertheless

unconvincingly asserts that because she never physically took M.C. with her on her trips

to attempt to meet him, that somehow reflects her suitability for reunification with M.C.

We disagree.

       {¶ 41} Appellant’s assertion fails to acknowledge both that M.C. was not in her

physical custody since the day after the child’s birth and further fails to acknowledge the

facially unsuitable parental judgment in voluntarily sending your household money to,

and seeking to live with, a man you have never met in person and who has threatened

your unborn child.

       {¶ 42} In addition, appellant again mistakenly claims that she successfully

completed domestic violence services. As discussed above, the service provider retired




9.
and was not replaced. Ultimately, that portion of case plan services was removed. Such

circumstances do not constitute evidence of the successful completion of domestic

violence services.

       {¶ 43} The record reflects that the trial court conducted a thorough permanent

custody hearing in this matter. The record reflects that based upon the submission of

substantial, unrefuted evidence, the trial court made a number of factual findings

supportive of the R.C. 2151.414 statutory determination that the best interests of M.C.

were served by awarding permanent custody to appellee.

       {¶ 44} Pursuant to R.C. 2151.414(B)(1), the trial court must find by clear and

convincing evidence that at least one of the following factors applies: (a) the child is not

abandoned or orphaned, but the child cannot be placed with either parent within a

reasonable time or should not be placed with the child’s parents; (b) the child is

abandoned; (c) the child is orphaned, and there are no relatives who are able to take

permanent custody; (d) the child has been in the temporary custody of one or more public

children services agencies or private child placing agencies for 12 or more months of a

consecutive 22-month period; or (e) the child or another child in the custody of the parent

or parents from whose custody the child has been removed has been adjudicated an

abused, neglected, or dependent child on three separate occasions by any court in this

state or another state.




10.
       {¶ 45} As applied to the instant case, the undisputed trial court findings included

that four prior children were removed from appellant and adjudicated to be abused,

neglected, or dependent.

       {¶ 46} The findings showed that over a nine-year period of time, appellant gave in

excess of $30,000 to a man whom she had never met, whom she knew to be a con artist

using a false identity, and who she nevertheless continued to attempt to meet in an effort

to pursue cohabitation despite his threats against her unborn child.

       {¶ 47} The findings showed that while this matter was pending, appellant

intentionally became pregnant from another man with an extensive criminal history, in an

acknowledged effort to retain public benefit eligibility given appellant’s own apparent

recognition that permanent custody of M.C. would likely be granted to appellee.

       {¶ 48} The findings further reflected that appellant possesses serious, ongoing

mental health issues compromising suitability for reunification, including bipolar

disorder, borderline personality disorder, adjustment disorder, and P.T.S.D.

       {¶ 49} Accordingly, the record contains ample evidence in support of the trial

court’s finding of the presence of R.C. 2151.414(B)(1)(a) and (B)(1)(e) factors in support

of the award of permanent custody to appellee.

       {¶ 50} In conjunction with the above, the findings of fact likewise contain an

abundance of evidence in support of the trial court’s R.C. 2151.414(D)(1)(d)

determination that the best interest of M.C. was served by a grant of permanent custody




11.
due to the child’s need for a legally secure placement that could not be achieved without

a grant of permanent custody to appellee.

       {¶ 51} Based upon the foregoing, we find that the record encompasses more than a

preponderance of evidence in favor of the best interest determination, such that the trial

court properly found by clear and convincing evidence that reunification could not timely

occur. We find appellant’s third assignment of error not well-taken.

       {¶ 52} On consideration whereof, the judgment of the Sandusky County Court of

Common Pleas, Juvenile Division, is hereby affirmed. Appellant is ordered to pay the

costs of this appeal pursuant to App.R. 24.

                                                                        Judgment affirmed.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Mark L. Pietrykowski, J.                       _______________________________
                                                            JUDGE
Thomas J. Osowik, J.
CONCUR.                                         _______________________________
                                                            JUDGE


Gene A. Zmuda, P.J.                             ________________________________
CONCURS IN JUDGMENT ONLY.                                   JUDGE



           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




12.